Citation Nr: 1136192	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  06-30 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for folliculitis of the buttocks and upper thighs.

2.  Entitlement to service connection for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2010, the Board remanded the issue to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development, to include an examination.  The requested development has been accomplished; the issues have been recharacterized to better reflect the evidence of record and the allegations of the Veteran.


FINDINGS OF FACT

1.  Currently diagnosed, but latent, folliculitis was first manifested on active duty service and has regularly recurred since that time.

2.  Currently diagnosed, but latent, tinea pedis was first manifested on active duty service and has regularly recurred since that time.

CONCLUSIONS OF LAW

1.  The criteria for service connection of folliculitis of the buttocks and upper thighs have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection of tinea pedis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  June 2004 and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been conducted and appropriate opinions obtained.  The Veteran has argued that the examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's asserts such based on the qualifications of a physician's assistant to conduct examinations and an assertion that the examiner failed to review service treatment records.  Both objections fail.  The examiner clearly stated she reviewed the claims file and refers to the service treatment records with specificity.  Further, a VA medical center is presumed to have supplied qualified examiners.  VA Adjudication Policy and Procedures Manual M21-1MR, III.iv.3.D.18.b.  The objection, based solely on the professional licensure of the examiner, is baseless.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal no treatment for or complaints of any skin condition of any part of the body.  No current rashes or residuals were clinically identified, and the Veteran made no subjective report of past or current problems.

Private treatment records reveal a record of treatment for tinea pedis in 1997, as well as a cyst, a wart, and onychomycosis.  The course of treatment is not shown, only the fact of diagnosis.  No other treatment for a skin condition is noted until January 2004, when an tinea axillae of the armpits and atopic dermatitis of the elbows were noted; a topical medication was prescribed.  There is no further treatment or complaint noted.

A VA general medical examination was conducted in December 2003.  The examiner reviewed limited VA medical records, but did not review the entirety of the claims file, including service treatment records.  Records documented treatment for tinea pedis, which the Veteran stated he also had in service.  No active infection was found.  He described a history of palmar lesions, but such were not documented in any available records.  Further, they were not currently manifested, and so could not be identified or evaluated.  Finally, the Veteran described folliculitis of the buttocks and legs.  The condition was not currently active, but residual scars compatible with such were observed.  The Veteran related the condition to sitting in grease and oil as a mechanic in service; he did not think, however, that the condition was noted in service treatment records.  The examiner did not opine as to any nexus to service because of the absence of service records.

VA treatment records from July 2000 to December 2005 document residual scarring of the legs and buttocks from past outbreaks of a "skin disorder."  No current folliculitis was noted until October 2005, when papules of the buttocks and thighs were seen.  Scaly patches of the feet, diagnosed as tinea, were also noted in January 2003.  The Veteran reported in January 2003 that he had a rash on his feet for "many years."  Medication was prescribed in May 2003, and a dermatologist noted in July 2003 that the infection was "cleared."

At the VA skin examination of September 2010, the examiner stated that she reviewed the claims file.  The Veteran reported that during service, he first noted folliculitis of the buttocks and anterior thighs.  He treated himself, but this was not successful.  The condition resolved on its own.  He reported being given tinactin for "jock itch," which also went away.  After discharge, he denied any treatment for skin problems until 2005, when he was prescribed antibiotics and topical steroids for folliculitis of the buttocks.  He was also treated for tinea pedis, which "was treated with complete resolution."  He described "pimples" everywhere on his body.  Physical examination was normal; no current active skin condition was seen.  A distant history of folliculitis and tinea pedis, not currently active, were diagnosed.  The examiner opined that in light of the absence of visits for evaluation or treatment of skin complaints, neither skin condition had "any relation" to exposures to chemicals and petroleum products in service.  She also noted that tinea pedis, treated in 2005, had resolved.

Current diagnoses are found.  Doctors note recurrent outbreaks in treatment records.  For folliculitis, doctors report and the Veteran describes scars and skin changes indicating the occurrence of prior outbreaks not reflected in treatment.  Doctors also note "recurrent" tinea pedis infections, and direct use of foot powder as a prophylaxis.  Although examiners note no current active disease, the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The sole medical opinion of record regarding a possible nexus to service for the claimed conditions, the September 2010 VA examination report, is inadequate for adjudication and has no probative value.  The examiner failed to consider the Veteran's competent lay statements regarding in-service and post-service treatment for observable signs and symptoms of skin conditions, and hence her opinion is based on an inaccurate assumption.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  As numerous doctors have noted old scars of the buttocks and thighs consistent with the outbreaks he describes, the Veteran's reports are credible.  The examiner cannot reject the assertions merely because there is no corroborating contemporaneous medical documentation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, as the Veteran's reports of in-service outbreaks are competent and credible, as are his reports of recurrent outbreaks over the years since service, continuity and chronicity of folliculitis and tinea pedis are established.  The lay testimony establishes both that the conditions first arose on active duty service and that they have persisted since that time.

Accordingly, service connection for folliculitis of the buttocks and upper thighs and for tinea pedis are warranted.


ORDER

Service connection for folliculitis of the buttocks and upper thighs is granted.

Service connection for tinea pedis is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


